COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                   NO. 02-16-00049-CV


In the Interest of E.P., a Child           §    From County Court at Law No. 2

                                           §    of Wichita County (CCL-474-14-F)

                                           §    August 4, 2016

                                           §    Opinion by Justice Sudderth



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant shall pay all of the costs of this appeal,

for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Bonnie Sudderth_______________
                                           Justice Bonnie Sudderth